DETAILED ACTION
This communication is responsive to the Amendment filed December 3, 2020.  Claims 1, 3-10, 12, and 13 are currently pending.
The objections and rejections set forth in the Office Action dated September 16, 2020 are WITHDRAWN due to Applicant’s responsive amendments and/or inclusion of allowable subject matter.
All currently pending claims are ALLOWED.

Allowable Subject Matter
Claims 1, 3-10, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowed over the closest prior art, Kheirandish et al. (US 2014/0128549).  Kheirandish teaches a process for the polymerization of propylene monomer comprising contacting the monomer with a catalyst mixture containing a Ziegler-Natta catalyst and an unsupported metallocene catalyst.  (Inventive Examples, 1-5; paras. [0369], [0380], [0387].)  
However, Kheirandish does not teach or fairly suggest the claimed method.  In particular, Kheirandish does not teach or fairly suggest a Ziegler-Natta catalyst in which the magnesium halide support consists essentially of greater than 95 mol percent magnesium halide.  In contrast, the magnesium halide support of Kheirandish is an alcoholated MgX2·nROH, wherein n is at least 1.  Thus, the mol percent of magnesium halide in the magnesium halide support of Kheirandish is well under the recited range of “greater than 95 mol percent.”  Further, Kheirandish provides no teaching or suggestion that a non-alcoholated MgX2 support may be used.  For this reason, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763